Reversed. *Page 860 
This was an action for divorce, instituted under chapter 163, Public Laws 1933, C. S., 1659 (a). That issue of residence, marriage, and two-years separation were answered in favor of the plaintiff, but under the issue numbered three the jury found that the defendant did not abandon the plaintiff without cause. Upon this verdict the plaintiff tendered judgment for absolute divorce, which the court declined to sign, and entered judgment denying the plaintiff a divorce.
This case is governed by Long v. Long, 206 N.C. 706. It should be stated, however, that the case at bar was decided before the decision inLong's case, supra, was rendered.
Upon the verdict the plaintiff was entitled to a decree of absolute divorce, and the case is remanded to the court below to the end that such decree may be entered.
Reversed.